Per Curiam:
The judgment should be reversed and a new trial ordered unless the plaintiff stipulates to reduce the judgment as entered by deducting therefrom the; defendant’s proportionate amount of the coupons delivered to the principal debtor and also the amount in excess of the legal interest which the principal debtor has paid to the defendant, in which event the judgment as so modified and the order appealed from should be affirmed, without costs. Present — Ingraham, P. J., McLaughlin, Scott, Miller and Dowling, JJ. Judgment reversed and new trial ordered, unless plaintiff stipulates as stated in memorandum. Order to • be settled on notice.